—Order, Supreme Court, New York County (Norman Ryp, J.), entered on or about September 3, 1996, which denied defendant’s motion to modify a temporary restraining order previously issued *221by another Justice of the same court, who, upon granting defendants’ motion for a trial preference, referred plaintiff’s motion for a preliminary injunction to the trial court, unanimously affirmed, with costs.
The trial court properly exercised its discretion in continuing the existing temporary restraining order, albeit with modification not to defendants’ satisfaction, pending its issuance of a decision on the merits. On any view of the matter, the status quo should be maintained until judgment in the action is rendered (see, Preston Corp. v Fabrication Enters., 68 NY2d 397, 405). Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.